Title: From Thomas Jefferson to Spencer Roane, 18 July 1822
From: Jefferson, Thomas
To: Roane, Spencer


Dear Sir
Monticello
July 18. 22.
Your favor of the 8th is duly recieved, and will, I fear, add years to my life, if sound sleep contributes to health, and health to the continuance of life. it lifts a burthen from my breast which was oppressing me night & day. I have a numerous family of grandchildren, who are as children in my affections, having been brought up in the house with me; and altho’ my property is considerable while together; yet when divided into a dozen parts it will be barely a subsistence to each.I learn with great regret the state of your health. and that it is the visceral complaint which seems peculiar to the tidewaters. Girardin, who contracted it in Richmond came up to Milton where he lived 2. years & was perfectly restored, and thence removed to Staunton. and continues in sound health. but the great Sydenham found nothing to be relied on but long journies on a hard trotting horse, and that he found infallible. when threatened with a complaint of this kind while I lived at Washington Dr Eustis referred me to Sydenham, corroborated by his own experience, and a couple of hours riding every day relieved me from a case tolerably manifest, altho but incipient. I should be, much gratified to hear of your visiting Kentucky on a Coach-horse. we look to you as the bulwark of our political state, and from public as well as private affections have great anxieties. for your health. with the most fervent prayers for it’s restoration accept the assurance of my affectionate friendship and respect.Th: Jefferson